511 F.2d 524
Michael S. ROSS, Plaintiff-Appellant,v.The UNITED STATES ATTORNEY'S OFFICE for the CENTRAL DISTRICTOF CALIFORNIA including Messrs. Robert C. Bonner and MichaelSulner, Assistant and Deputy Attorney, Criminal Complaints,Defendant-Appellee.
No. 74--1919.
United States Court of Appeals,Ninth Circuit.
Feb. 20, 1975.

Michael S. Ross, in pro. per.
Clarke A. Knicely, Asst. U.S. Atty., Los Angeles, Cal., for defendant-appellee.
Before KOELSCH and GOODWIN, Circuit Judges, and RENFREW,* District judge.
OPINION
PER CURIAM:


1
The well-settled principle that mandamus does not lie to compel a United States District Attorney to perform a discretionary act (Inmates of Attica Correctional Facility v. Rockefeller, 477 F.2d 375 (2nd Cir. 1973)) is dispositive of this appeal.


2
Affirmed.



*
 The Honorable Charles B. Renfrew, United States District Judge for the Northern District of California, sitting by designation